*171Allowed September 15, 1914.
On Motion to Strike.
(143 Pac. 916.)
Opinion by
Mr. Chief Justice McBride.
This was an action by Margaret Burns against H. C. and Mary L. Burns, who were tbe parents of Hollie Burns, for alienating tbe affections of Hollie Burns from bis wife, Margaret. Tbe plaintiff bad a verdict and judgment, and subsequently died, and D. B. Mc-Cann was appointed ber administrator. Thereafter tbe defendants appealed.
3. Upon tbe argument and in the briefs frequent reference was made to tbe testimony in tbe case, and tbe transcript of tbe record bere contains an order of tbe court certifying such transcript of testimony as a bill of exceptions; but tbe testimony is not attached to tbe order, nor is it on tbe files of tbe court, and there is no record of its having been filed. Subsequent to tbe argument of tbe case here, and after a suggestion that a transcript of tbe evidence alone would only allow tbe appellant to raise tbe single question as to tbe sufficiency of tbe evidence to go to tbe jury, appellants applied to tbe court ex parte for leave to amend tbe bill of exceptions originally filed, or which was supposed to have been filed, when tbe appeal was first brought bere. Tbe result is practically a new bill of exceptions, raising new questions that could not have been raised upon a simple transcript of tbe testimony, which tbe original bill of exceptions concededly was. While this court has been very liberal in permitting amendments to be made to correct mistakes in tbe original bill, it has never gone to the ex*172tent of allowing amendments to meet new phases of the case, developed upon the argument in this court.
Respondent urges, and justly, that appellants prepared and had certified exactly the kind of bill they asked for, and that it is unjust that, after argument here, they should be permitted to present a new bill, raising different issues from those triable upon the original bill. The cases in this court bearing upon this question are State ex rel. v. Estes, 34 Or. 197 (51 Pac. 77, 52 Pac. 571, 55 Pac. 25); Bloch v. Sammons, 37 Or. 600 (55 Pac. 438, 62 Pac. 290); State v. Jennings, 48 Or. 483 (87 Pac. 524, 89 Pac. 421); Ferrari v. Beaver Hill Coal Co., 54 Or. 210 (94 Pac. 181, 95 Pac. 498, 102 Pac. 175, 1016); McGregor v. Oregon R. & N. Co., 50 Or. 527 (93 Pac. 465,14 L. R. A. (N. S.) 668). In all these cases, except the one last .cited, the moving party was the respondent, who sought to correct some mistake or omission of the appellant, which left the bill of exceptions in such a condition that it did not state truly what actually took place in the lower court; and in the last case mentioned a paper referred to in the bill of exceptions, and evidently intended to have been incorporated, had been accidentally omitted, and the court permitted it to be incorporated after the case had been argued here. In our judgment these cases carry the rule as far as this court ought to go. Justice Hailey, in State v. Jennings, 48 Or. 483 (87 Pac. 524, 89 Pac. 421), speaking of the previous holdings of this court permitting amendments to the bill in certain cases, remarks:
“It is doubtful whether this rule of practice, liberal as it is, supports the right in a party to obtain by way of amendment to a bill of exceptions a substantially new bill after the adjournment of the term.”
*173The order permitting the appellant to apply to the court below was made ex parte, as many such orders, are, and is not binding upon respondent.
The motion to strike out the amended bill of exceptions is allowed-. Motion Allowed.
Mr. Justice Moore, Mr. Justice Burnett and Mr. Justice Ramsey concur.